Filed 5/4/22 P. v. Shields CA1/3

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
             Plaintiff and Respondent,                                  A162663

 v.                                                                     (Contra Costa County
 KYLE RAY SHIELDS,                                                      Super. Ct. Nos. 1-195001-3;
                                                                        1-195176-3; 1-195558-2)
             Defendant and Appellant.


         Kyle Shields appeals from an order finding him incompetent to stand
trial and committing him to the State Department of State Hospitals (DSH)
under Penal Code section 1370.1 Shields’s appointed counsel filed a brief that
raises no issue for appeal and asks this court to conduct an independent
review of the record pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende). We conclude that Wende review is not required here and that the
issues Shields raises in a pro se supplemental brief lack merit. We therefore
affirm.
                                                  BACKGROUND
         In January 2021, the People charged Shields with second degree
robbery (§ 211) and giving false information to a peace officer (§ 148.9, subd.



       All further statutory references are to the Penal Code unless
         1

otherwise indicated.

                                                               1
(a)). At that time, Shields also had pending charges in two separate cases for
arson of a structure or forest (§ 451, subd. (c)) and assault by means of force
likely to produce great bodily injury (§ 245, subd. (a)(4)), with an
enhancement for having inflicted great bodily injury upon another person
(§ 12022.7, subd. (a)).
      Within the next couple of months, the court declared a doubt as to
Shields’s mental competence in all three pending criminal matters. The court
suspended criminal proceedings and, pursuant to section 1369, subdivision
(a), designated two mental health professionals to evaluate Shields’s “mental
disorder, if any, [and his] ability or inability to understand the nature of the
criminal proceedings or assist counsel in the conduct of a defense in a
rational manner as a result of a mental disorder.” The parties stipulated that
the court could decide the issue of Shields’s mental competency based solely
upon the reports of the two mental health professionals, Dr. Justine M.
Schmollinger, Ph.D., J.D., and Dr. Alexis Smith-Baumann, Psy.D.
      Dr. Schmollinger and Dr. Smith-Baumann submitted their reports to
the court in March 2021.2 At the competency hearing later that month, the
court found that Shields was incompetent to stand trial based on those
reports, and it referred the matter to Contra Costa County Department of
Mental Health’s conditional release program (CONREP) for a placement
evaluation.
      In April 2021, pursuant to the CONREP report, the court ordered
Shields committed to the DSH for a maximum term of two years. Shields
appeals from that order and the trial court’s finding of incompetency.



      2 The reports of Dr. Schmollinger and Dr. Smith-Baumann have been
filed under seal as confidential information. (See Cal. Rules of Court, rule
8.47(c).) Accordingly, we will not divulge the contents of those reports.

                                        2
                                 DISCUSSION
I.    Wende Review Does Not Apply to this Appeal
      Wende requires an appellate court independently to review the record
in an indigent criminal defendant’s first appeal as a matter of right if
appointed counsel represents that he or she has found no arguable issues.
(Conservatorship of Ben C. (2007) 40 Cal.4th 529, 535 (Ben C.).) But as
Shields’s appointed counsel acknowledges, a defendant is not entitled to
Wende review in incompetency commitment proceedings. A different panel of
this court held in People v. Blanchard (2019) 43 Cal.App.5th 1020
(Blanchard) that an appeal from a finding of mental incompetency and an
order for commitment is not a criminal defendant’s first appeal as a matter of
right, and that due process does not otherwise require independent review in
commitment proceedings. (Id. at pp. 1024–1025.)3
      Blanchard relied on the Supreme Court’s decision in Ben C., supra, 40
Cal.4th 529, which held that Wende review does not apply to civil
commitments under the Lanterman-Petris-Short Act (Welf. & Inst. Code,
§ 5000 et seq.). (Blanchard, supra, 43 Cal.App.5th at p. 1025.) In appeals
from incompetency commitment orders, appointed counsel should follow the
process identified in Ben C. by filing a brief setting forth the relevant facts
and law and informing the court that he or she has found no arguable issue
to be pursued on appeal. Such a brief provides an adequate basis for
dismissal. (Blanchard, at pp. 1025–1026.)




      3Appointed counsel urges us to reconsider our opinion in Blanchard.
We decline to do so. Counsel’s argument for reconsideration is unsupported
by legal authority.

                                        3
      Appointed counsel in this case has complied with the procedure set
forth in Ben C. by filing a brief setting out the applicable facts and law and
indicating he found no arguable issues to be pursued on appeal. He also has
stated that he apprised Shields of his right to file a supplemental brief.
      We would dismiss the appeal in accordance with Ben C. and Blanchard
except that Shields has filed a supplemental brief that raises issues with the
trial court’s mental incompetency determination. An appellate court must
address the specific contentions raised in a defendant’s supplemental brief in
a Wende case and explain why they fail if they lack merit. (People v. Freeman
(2021) 61 Cal.App.5th 126, 134.) We do so here.
II.   Shields’s Supplemental Brief Provides No Basis for Reversal
      In support of his argument that he is not mentally incompetent,
Shields’s supplemental brief identifies several issues regarding the
sufficiency of the evidence supporting the trial court’s incompetency
determination. None of the contentions he raises is grounds for reversal.
      A defendant is mentally incompetent if, because of a mental health or
developmental disorder, he or she is unable to understand the nature of the
criminal proceedings or to rationally assist counsel in the defense. (§ 1367,
subd. (a).) An appellate court must uphold a trial court’s incompetency
determination if it is supported by substantial evidence, viewing the evidence
in the light most favorable to that determination. (People v. Kirvin (2014) 231
Cal.App.4th 1507, 1514.) “Evidence is substantial if it is reasonable, credible,
and of solid value.” (People v. Marshall (1997) 15 Cal.4th 1, 31.)
      In this case, the reports of Dr. Schmollinger and Dr. Smith-Baumann
constitute substantial evidence of Shields’s mental incompetency. The trial
court appointed them under section 1369, subdivision (a), as the examining
psychiatrists or licensed psychologists, and they have stated their opinions



                                       4
regarding Shields’s mental competency with particularity based on a review
of the relevant evidence and an examination of Shields. Thus, their reports
satisfy the substantial evidence test as reasonable and credible evidence.
(People v. Marshall, supra, 15 Cal.4th at p. 31.)
      Shields fails to show that the trial court erred in finding him mentally
incompetent based on those reports. First, he challenges as inaccurate some
of the factual assertions made by Dr. Schmollinger and Dr. Smith-Baumann
and the evidence they reviewed in forming their opinions, and he also argues
that they failed to account for certain evidence. However, he does not cite to
the record as support for those contentions, and, in any case, our review of
the record does not reveal support for those contentions.
      Next, he attempts to show that he can understand the nature of the
criminal proceedings against himself and assist counsel in his defense. But
we cannot reweigh evidence or reevaluate credibility. (People v. Albillar
(2010) 51 Cal.4th 47, 60.)
      Shields also points out that there is no physical evidence of a mental
disorder in this case. However, evidence of incompetence may include mental
evaluations and other non-physical evidence. (In re Sims (2021) 67
Cal.App.5th 762, 781–782.) It is not error for the court to determine mental
competency based solely on the reports of the court-appointed psychiatrists
where, as here, the parties so stipulate. (People v. Weaver (2001) 26 Cal.4th
876, 903–905.)
      Finally, Shields contends that Dr. Schmollinger and Dr. Smith-
Baumann did not inform him that they would disclose to the court
information he provided them. But again, the record does not reveal any
support for his contention.




                                       5
         Even if we assume without deciding that Shields’s contentions have
merit, he does not explain how he was prejudiced by those errors. Some of
the errors he identifies are inconsequential to a mental incompetency
determination. His other contentions, even if true, do not necessarily show
that the trial court’s finding of mental incompetency is not supported by
substantial evidence. In particular, he does not identify the inaccuracies he
claims exist other than a minor detail in Dr. Smith-Baumann’s report. Thus,
this court cannot determine whether those inaccuracies are harmless.
Shields is not entitled to relief absent a showing of prejudice. (F.P. v. Monier
(2017) 3 Cal.5th 1099, 1107–1108.)
                                 DISPOSITION
         The order finding Shields incompetent to stand trial and committing
him to the DSH is affirmed.
                                            TUCHER, P.J.


WE CONCUR:

PETROU, J.
RODRÍGUEZ, J.




People v. Shields (A162663)




                                        6